UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7055



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

ALBERT WILLIAM LACY,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CR-88-35, CA-94-845-2)


Submitted:   December 14, 1995            Decided:   January 4, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Albert William Lacy, Appellant Pro Se. Rebecca A. Betts, United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Although the lower court

erroneously stated that Appellant pled guilty to count 7 of the
indictment, this error was harmless. See Fed. R. Civ. P. 61. Ac-
cordingly, we deny Appellant's motion for transcripts at government

expense, see 28 U.S.C. § 753(f) (1988), and affirm on the reasoning

of the district court. United States v. Lacy, Nos. CR-88-35; CA-94-
845-2 (S.D.W. Va. June 7, 1995). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2